Title: From John Adams to Thomas Digges, 19 March 1780
From: Adams, John,San, F. R.
To: Digges, Thomas


     
      Dear Sir
      
       March 19th. 1780
      
     
     The Convoy, with sixty Sail of Merchantmen from St. Domingo, is arrived safe, which shows that Rodney’s good Fortune is not to comprehend all things, and gives great Spirits in this Country.
     Pray what foundation do You find for the Report of a Quintuple Alliance, between Sweeden, Denmark, Russia, Prussia and the United Provinces for the reciprocal Protection of their Flags from Insults?
     What do You find to be the true Cause why the Court of Denmark ordered American Prizes that were carried into Norway to be restored? Simple Hebetude! or Affection for the English? or fear of them? or what?
     Is there any Truth in the Report that the Sweedish Ambassador demanded Restitution of the Sweedish Vessels with Indemnification for Losses, upon pain of taking Leave?
     Am more curious and inquisitive about every thing that passes in England than usual. The Ministry seem driven to great Extremities—thwarted in the East India Company, and pressed in Parliament to a degree, that must ruin them to all Appearance.
     
      With Regard,
      F. R. San
     
    